
	

113 HR 897 IH: To amend title 38, United States Code, to expand the definition of homeless veteran for purposes of benefits under the laws administered by the Secretary of Veterans Affairs.
U.S. House of Representatives
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 897
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2013
			Ms. Hahn (for herself
			 and Mr. Runyan) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to expand the
		  definition of homeless veteran for purposes of benefits under the laws
		  administered by the Secretary of Veterans Affairs.
	
	
		1.Expansion of definition of
			 homeless veteran for purposes of benefits under the laws administered by the
			 Secretary of Veterans AffairsSection 2002(1) of title 38, United States
			 Code, is amended by inserting or (b) after section
			 103(a).
		
